               Case 1:19-cv-12213-RGS Document 18-3 Filed 08/28/20 Page 1 of 1

                                          PRECON MARINE INC.
                             Invoice         Due           Late       Equipment       Days       Daily Rate       Interest
 Number       Amount           Date          Date          Date           ID          Late         018/365        To Date
21651             1,620.00   05/01/2017   16-May-17     16-May-17     JMC-76/57       889        0.00049315   $         710.23
21592            28,620.00   05/16/2017   31-May-17     31-May-17     JMC-76/57       874        0.00049315   $     12,335.61
21632             7,420.00   06/01/2017   11-Jun-17     11-Jun-17     JMC-120         863        0.00049315   $       3,157.87
21707             8,692.00   06/10/2017   25-Jun-17     25-Jun-17     JMC-158         849        0.00049315   $       3,639.21
21714            28,620.00   06/16/2017      1-Jul-17      1-Jul-17   JMC-76/57       843        0.00049315   $     11,898.08
21784             2,544.00   06/29/2017     14-Jul-17     14-Jul-17   JMC-85          830        0.00049315   $       1,041.30
21748             7,420.00   07/01/2017     11-Jul-17     11-Jul-17   JMC-120         833        0.00049315   $       3,048.10
21747            28,620.00   07/16/2017     31-Jul-17     31-Jul-17   JMC-76/57       813        0.00049315   $     11,474.66
21838             7,420.00   08/01/2017   11-Aug-17     11-Aug-17     JMC-120         802        0.00049315   $       2,934.66
21837            28,620.00   08/16/2017   31-Aug-17     31-Aug-17     JMC-76/57       782        0.00049315   $     11,037.13
21947             7,420.00   09/01/2017   11-Sep-17     11-Sep-17     JMC-120         771        0.00049315   $       2,821.23
21946            28,620.00   09/16/2017     1-Oct-17      1-Oct-17    JMC-76/57       751        0.00049315   $     10,599.59
22049             7,420.00   10/01/2017    11-Oct-17     11-Oct-17    JMC-120         741        0.00049315   $       2,711.45
22149             7,420.00   11/01/2017   11-Nov-17     11-Nov-17     JMC-120         710        0.00049315   $       2,598.02
22302             7,420.00   12/01/2017   11-Dec-17     11-Dec-17     JMC-120         680        0.00049315   $       2,488.24
22431             7,420.00   01/01/2018   11-Jan-18     11-Jan-18     JMC-120         649        0.00049315   $       2,374.81
22581             7,420.00   02/01/2018   11-Feb-18     11-Feb-18     JMC-120         618        0.00049315   $       2,261.37
22684             7,420.00   03/01/2018   11-Mar-18     11-Mar-18     JMC-120         590        0.00049315   $       2,158.92
22805             7,420.00   04/01/2018    11-Apr-18     11-Apr-18    JMC-120         559        0.00049315   $       2,045.48
22923             7,420.00   05/01/2018   11-May-18     11-May-18     JMC-120         529        0.00049315   $       1,935.71
23048             7,420.00   06/01/2018   11-Jun-18     11-Jun-18     JMC-120         498        0.00049315   $       1,822.27
23157             7,420.00   07/01/2018     11-Jul-18     11-Jul-18   JMC-120         468        0.00049315   $       1,712.50
23256             7,420.00   08/01/2018   11-Aug-18     11-Aug-18     JMC-120         437        0.00049315   $       1,599.06
23373             7,420.00   09/01/2018   11-Sep-18     11-Sep-18     JMC-120         406        0.00049315   $       1,485.63
23472             7,420.00   10/01/2018    11-Oct-18     11-Oct-18    JMC-120         376        0.00049315   $       1,375.85
23579             7,420.00   11/01/2018   11-Nov-18     11-Nov-18     JMC-120         345        0.00049315   $       1,262.42
23729             7,420.00   12/01/2018   11-Dec-18     11-Dec-18     JMC-120         315        0.00049315   $       1,152.64
23782             7,420.00   01/02/2019   12-Jan-19     12-Jan-19     JMC-120         283        0.00049315   $       1,035.55
23846             7,420.00   02/01/2019   11-Feb-19     11-Feb-19     JMC-120         253        0.00049315   $         925.77
23927             7,420.00   03/01/2019   11-Mar-19     11-Mar-19     JMC-120         225        0.00049315   $         823.32

Total Due   $ 319,196.00                                              Total Interest Due as of    22-Oct-19 $      106,466.64

                                                                                             Interest Per Day $        157.41


                                                                                                                                 EXHIBIT

                                                                                                                                    1
